Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, 19-26 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Aimone (US 20140347265)
Regarding claim 1, Aimone discloses a method for a neural feedback system (abstract), comprising:

recording (the recording done via the “database” or the “computer storage media,” para [0086], [0093], and/or [0325]) the plurality of brain waves of the user (paragraph 0051); 
recording (the recording done via the “database” or the “computer storage media,” para [0086], [0093], and/or [0325]) sensor data measuring at least one of a physical state or an activity of the user (paragraph 0050) (also see para [0069]);
comparing the recorded brain waves (“bio-signal data”) and the recorded sensor data (“non bio signal data”) (paragraph 0069, 0093) against a context-based brain wave information of the user (“user profile”) (paragraph 0054, 0056, 0069-0070, 0092-0093); 
updating the context-based brain wave information of the user based on correlations between the recorded brain waves and the recorded sensor data (paragraph 0070, 0093); 
identifying context-based brain wave patterns in the context-based brain wave information of the user (a “machine learning algorithm,” acts as a “BCI” (or a “brain-computer interface”) and BCIs extract brain activity patterns from data; para  [0093]) (in the alternative, the “interactions” that the machine learning algorithm derives can also read on the claimed “patterns”) (more generally see paragraph 0070, 0073, 0076, 0091).
associating at least one rule of at least one electronic device with at least one recorded context-based brain wave pattern (the “Process rules” are derived from the “machine learning,”, para [0279]) (paragraph 0094, generally 0279-0283);
identifying a mental state of the user based on a comparison of the recorded context-based brain wave patterns and the brain waves of the user (paragraph 0092, 0095) (the machine 
controlling, in response to the identified mental state of the user and a current activity of the user, at least one electronic device to perform at least one function according to the at least one rule to alter the mental state of the user (feedback is provided based on the bio-signal and non-bio-signal data, as well as the machine learning algorithm, and the specific mental states, which may include “vibrate or provide some audio or visual indication to assist the user,” para [0087]) (paragraph 0095, 0279-0283).
Regarding claim 2, Aimone discloses further comprising generating the context based brain wave information for the user based on correlations between previous brain waves of the user and at least one of a previous physical state of the user or a previous activity of the user (paragraph 0054, 0056, 0069-0070, 0092-0093); 
Regarding claim 3, Aimone discloses wherein: the sensor data is recorded in a first time frame, the brain waves are recorded in a second time frame, and the first and second time frames overlap at least partially (paragraph 0043, 0050-0051);
Regarding claim 4, Aimone discloses the processor further configured to, prior to generation of the context-based brain wave information: sampling the recorded brain waves efficiently to generate sampled recorded brain waves; and discretizing the sampled recorded brain waves and the recorded sensor data (paragraph 0050-0051, 0091).  
Regarding claim 5, Aimone discloses wherein identifying the mental state of the user further comprises: 
receiving brain waves of the user in real time (paragraph 0043, 0050-0051);

generating real time context-based brain wave information by detecting correlations between the sensed brain waves and the sensed data (paragraph 0054, 0056, 0069-0070, 0092-0093); and 
determining whether the real time context-based brain wave information is similar to at least one of the recorded context-based brain wave patterns, wherein the at least one of the recorded context-based brain wave patterns has at least one associated rule (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 6, Aimone discloses in response to determining that the real time context-based brain wave information is similar to at least one of the context-based brain wave patterns, cause the at least one electronic device to receive the at least one rule associated with the at least one of the recorded context-based brain wave patterns (paragraph 0054, 0056, 0069-0070, 0092-0095). - 39 - DOCKET NO. 2015.12.021.MC0 PATENT  
Regarding claim 7, Aimone discloses wherein controlling the at least one electronic device comprises causing an external electronic device to perform the at least one function according to the at least one rule (paragraph 0054, 0056, 0069-0070, 0092-0095). - 39 - DOCKET NO. 2015.12.021.MC0 PATENT  
Regarding claim 8, Aimone discloses wherein identifying the mental state is performed by the at least one electronic device, and wherein controlling at least one electronic device comprises, causing the at least one electronic device to perform the at least one function according to the at least one rule (paragraph 0054, 0056, 0069-0070, 0092-0095). - 39 - DOCKET NO. 2015.12.021.MC0 PATENT  
Regarding claim 10, Aimone discloses a neural feedback system, comprising: 
one or more sensors (paragraph 0050); and 

receive, from the one or more sensors, recorded brain waves of a user (paragraph 0043, 0050-0051); 
receive, from the one or more sensors, recorded sensor data measuring at least one of a physical state or an activity of the user (paragraph 0050); 
compare the recorded brain waves and the recorded sensor data against a context- based brain wave information of the user (paragraph 0054, 0056, 0069-0070, 0092-0093); 
update the context-based brain wave information of the user based on correlations between the recorded brain waves and the recorded sensor data (paragraph 0070, 0093); 
identify context-based brain wave patterns in the context-based brain wave information of the user (a “machine learning algorithm,” acts as a “BCI” (or a “brain-computer interface”) and BCIs extract brain activity patterns from data; para  [0093]) (in the alternative, the “interactions” that the machine learning algorithm derives can also read on the claimed “patterns”) (more generally see paragraph 0070, 0073, 0076, 0091);
associate at least one rule of at least one electronic device with at least one recorded context-based brain wave pattern (the “Process rules” are derived from the “machine learning,”, para [0279]) (paragraph 0094, generally 0279-0283);
identify a mental state of the user based on a comparison of the recorded context- based brain wave patterns and the brain waves of the user (paragraph 0092, 0095) (the machine learning improves the algorithms that processes the bio-signal and non-bio-signal data to be associated with “specific mental states,” para [0087]); and 
control, in response to the identified mental state of the user and a current activity of the user, at least one electronic device to perform at least one function according to the at least one 
Regarding claim 11, Aimone discloses further comprising a memory configured to store the context-based brain wave information (paragraph 0325).  
Regarding claim 12, Aimone discloses wherein: the sensor data is recorded in a first time frame, the brain waves are recorded in a second time frame, and the first and second time frames overlap at least partially (paragraph 0043, 0050-0051);
Regarding claim 13, Aimone discloses the processor further configured to, prior to updating of the context-based brain wave information by: 
sampling the recorded brain waves efficiently to generate sampled recorded brain waves (paragraph 0043, 0051); and 
discretizing the sampled recorded brain waves and the recorded sensor data (paragraph 0091). 
Regarding claim 14, Aimone discloses wherein identifying the mental state of the user further comprises: 
receiving brain waves of the user in real time (paragraph 0043, 0050-0051);
receiving data related to at least one of a physical state or an activity of the user in real time (paragraph 0050);
generating real time context-based brain wave information by detecting correlations between the sensed brain waves and the sensed data (paragraph 0054, 0056, 0069-0070, 0092-0093); and 

Regarding claim 15, Aimone discloses the processor further configured to, in response to determining that the real time context-based brain wave information is similar to at least one of the context-based brain wave patterns, cause the at least one electronic device to receive the at least one rule associated with the at least one of the recorded context-based brain wave patterns (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 16, Aimone discloses wherein to control the at least one electronic device, the processor is configured to cause the at least one external electronic device to perform the at least one function according to the at least one rule (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 17, Aimone discloses wherein to control the at least one electronic device the processor is configured to perform the at least one function according to the at least one rule (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 19, Aimone discloses a non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed, by at least one processor in an electronic device, causes the at least one processor to (abstract): 
record (the recording done via the “database” or the “computer storage media,” para [0086], [0093], and/or [0325]) plurality of brain waves of a user (paragraph 0043, 0050-0051); 

compare the recorded brain waves (“bio-signal data”) and the recorded sensor data (“non bio signal data”) (paragraph 0069, 0093) against a context-based brain wave information of the user (“user profile”) (paragraph 0054, 0056, 0069-0070, 0092-0093); 
update the context-based brain wave information of the user based on correlations between the recorded brain waves and the recorded sensor data (paragraph 0070, 0093); 
identify context-based brain wave patterns in the context-based brain wave information of the user (a “machine learning algorithm,” acts as a “BCI” (or a “brain-computer interface”) and BCIs extract brain activity patterns from data; para  [0093]) (in the alternative, the “interactions” that the machine learning algorithm derives can also read on the claimed “patterns”) (more generally see paragraph 0070, 0073, 0076, 0091);
associate at least one rule of at least one electronic device with at least one recorded context-based brain wave pattern (the “Process rules” are derived from the “machine learning,”, para [0279]) (paragraph 0094, generally 0279-0283);
identify a mental state of the user based on a comparison of the recorded context- based brain wave patterns and the brain waves of the user (paragraph 0092, 0095) (the machine learning improves the algorithms that processes the bio-signal and non-bio-signal data to be associated with “specific mental states,” para [0087]); and 
control, in response to the identified mental state of the user and a current activity of the user, at least one electronic device to perform at least one function according to the at least one rule to alter the mental state of the user (feedback is provided based on the bio-signal and non-
Regarding claim 20, Aimone discloses generate the context based brain wave information for the user based on correlations between previous brain waves of the user and at least one of a previous physical state of the user or a previous activity of the user (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 21, Aimone discloses wherein: the sensor data is recorded in a first time frame, the brain waves are recorded in a second time frame, and the first and second time frames overlap at least partially (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 22, Aimone discloses the processor further configured to, prior to generation of the context-based brain wave information (paragraph 0050-0051); sample the recorded brain waves efficiently to generate sampled recorded brain waves; and discretize the sampled recorded brain waves and the recorded sensor data (paragraph 0091).
Regarding claim 23, Aimone discloses wherein identifying the mental state of the user further comprises: 
receiving brain waves of the user in real time (paragraph 0043, 0050-0051);
receiving data related to at least one of a physical state or an activity of the user in real time (paragraph 0050);
generating real time context-based brain wave information by detecting correlations between the sensed brain waves and the sensed data (paragraph 0054, 0056, 0069-0070, 0092-0093); and 

Regarding claim 24, Aimone discloses the processor further configured to, in response to determining that the real time context-based brain wave information is similar to at least one of the context-based brain wave patterns, cause the at least one electronic device to receive the at least one rule associated with the at least one of the recorded context-based brain wave patterns (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 25, Aimone discloses the processor further configured to cause an external electronic device to perform the at least one function according to the at least one rule (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).
Regarding claim 26, Aimone discloses the processor further configured to cause the at least one electronic device to perform at least one function according to the rule (paragraph 0054, 0056, 0069-0070, 0092-0095, 0279-0283).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone in view of Sullivan (US 20160135706)
Regarding claim 9, Aimone is silent regarding the processor determining a known neural response to the rule based on context-based brain wave patterns of the user that were formed while previously performing the rule; determining a confidence value of a desired result of the known neural response of the user, wherein the confidence value is associated with a probability of occurrence of the desired result of the known neural response of the user; and determining the at least one rule to associate with each context-based brain wave pattern based on the known neural response and the confidence value. Sullivan teaches determining a known neural response to the rule based on context-based brain wave patterns of the user that were formed while previously performing the rule; determining a confidence value of a desired result of the known neural response of the user, wherein the confidence value is associated with a probability of occurrence of the desired result of the known neural response of the user; and determining the at least one rule to associate with each context-based brain wave pattern based on the known neural 
Regarding claim 18, Aimone is silent regarding the processor further configured to: determine a known neural response to the rule based on context-based brain wave patterns of the user that were formed while previously performing the rule; determine a confidence value of a desired result of the known neural response of the user, wherein the confidence value is associated with a probability of occurrence of the desired result of the known neural response of the user; and determine the at least one rule to associate with each context-based brain wave pattern based on the known neural response and the confidence value. Sullivan teaches the processor further configured to: determine a known neural response to the rule based on context-based brain wave patterns of the user that were formed while previously performing the rule; determine a confidence value of a desired result of the known neural response of the user, wherein the confidence value is associated with a probability of occurrence of the desired result of the known neural response of the user; and determine the at least one rule to associate with each context-based brain wave pattern based on the known neural response and the confidence value (paragraph 0019, 0022, 0208, 0293, 0301, 0309, 0391, 0403, 0470, 0480, 0499, 0512, 0514, 0516). Therefore, it would have been obvious at the time of the invention to modify Aimone’s analytical methods to include use of a confidence value as taught by Sullivan’s use of a confidence value for the purpose of allowing easy determination of how accurate the data analysis is for increased treatment efficacy.

Response to Arguments
Applicant’s arguments regarding the 101 were persuasive. The recitation of structure such as sensors and the practical application of “controlling, in response to the identified mental state of the user and a current activity of the user, at least one electronic device to perform at 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection which does not rely the combination of references is applied and the arguments are not drawn to this combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YASMEEN S WARSI/Examiner, Art Unit 3791